Per Curiam:
The Prison Law provides no method by which the duration of the terms of prisoners sentenced to a State prison or penitentiary can be ascertained outside of the commitment papers. The boards and officers mentioned in article 9 of the Prison Law (as amd. by Laws of 1916, chap. 358) act upon the information conveyed to them by these papers and by the records of the prison. Section 2193 of the Penal Law, as amended by chapter 410 of the Laws of 1919, provides a method of conveying to such boards and officers information as to how long a person convicted of a crime spent in a prison or jail prior to such conviction and before sentence. This information is to be conveyed by an indorsement made by the judge upon the commitment papers. This method of informing the prison officials is exclusive. There is no authority permitting them to act upon information obtained in any other way.
The order appealed from is affirmed, with ten dollars costs and disbursements.
Mills, Rich, Putnam, Blackmar and Jaycox, JJ., concur.
Order affirmed, with ten dollars costs and disbursements.